OPINION OF THE COURT
Per Curiam.
Respondent Victor E. Bryant was admitted to the practice of law in New York by the Appellate Division, First Department, on July 7, 1980. At all times relevant herein, respondent maintained an office for the practice of law within the First Judicial Department.
Petitioner Departmental Disciplinary Committee seeks an *148order confirming the findings of the Hearing Panel and publicly censuring respondent upon the ground that he is guilty of three counts each of violating Code of Professional Responsibility DR 6-101 (A) (3) (neglect); DR 7-101 (A) (2) (failure to represent client zealously) and DR 1-102 (A) (6) (conduct that adversely reflects on fitness to practice law).
At the hearing held on the within charges, petitioner established that respondent had been assigned by the 18-B Panel to represent three indigent defendants on their appeals from felony convictions and that, in each case, he had neglected the appeals for periods of two to three years, resulting in his being relieved as counsel. In his defense, respondent demonstrated that during the period he was charged with neglect, he was overburdened by an enormous trial caseload which had been assigned to him by the Plan as well as by Judges in open court. He convincingly, demonstrated that his neglect of these matters was unintentional, that he was sincerely remorseful and that he has already been caused considerable hardship by his neglect, as the 18-B Panel has declined to honor certain vouchers and to give him further assignments.
The sanction generally imposed upon an attorney for neglect of legal matters where there is no prior disciplinary record is a public censure (see, Matter of Kraft, 148 AD2d 149). As respondent has no prior disciplinary record and has demonstrated his sincere remorse, we find that the petition should be granted, the Hearing Panel’s report confirmed and the recommended sanction of public censure imposed.
Ellerin, J. P., Kupferman, Ross, Asch and Kassal, JJ., concur.
Petition granted, the Hearing Panel’s report confirmed, and the recommended sanction of public censure imposed.